       Case 1:21-cv-00842-CCC-LT Document 7 Filed 09/10/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY MAJOR,                             :   CIVIL ACTION NO. 1:21-CV-842
                                           :
                    Petitioner             :   (Judge Conner)
                                           :
             v.                            :
                                           :
MARK GARMAN, et al.,                       :
                                           :
                    Respondents            :

                                  MEMORANDUM

      This is a habeas corpus case under 28 U.S.C. § 2241, in which petitioner

Anthony Major challenges a denial of parole by the Pennsylvania Board of

Probation and Parole (“the parole board”). We will summarily dismiss the petition

because the parole denial is not subject to judicial review.

   I. Factual Background & Procedural History

      Major is a state prisoner currently incarcerated in the State Correctional

Institution in Benner Township, Pennsylvania (“SCI-Rockview”) pursuant to a 2006

conviction and sentence in the Delaware County Court of Common Pleas. (Doc. 1).

Major became eligible for parole in approximately 2015. (Id.) Since that date, the

parole board has repeatedly denied him parole. (Id.) He brings the instant petition

for writ of habeas corpus to challenge the most recent denial of parole, which

occurred on September 18, 2020. (Id.) He alleges that he has been denied parole

based on arbitrary reasons, which he asserts violates his constitutional rights. (Id.)
       Case 1:21-cv-00842-CCC-LT Document 7 Filed 09/10/21 Page 2 of 3




II.    Legal Standard

       Under Rule 4 of the rules governing habeas corpus petitions under 28 U.S.C.

§ 2254, a district court must promptly review a petition and dismiss it if it is plain

from the face of the petition that the petitioner is not entitled to relief. 28 U.S.C. §

2254 Rule 4. District courts have the discretion to apply this rule in habeas corpus

cases brought under 28 U.S.C. § 2241. 28 U.S.C. § 2254 Rule 1.

III.   Discussion

       Major is plainly not entitled to habeas corpus relief. His petition challenges

the denial of parole by the parole board, but decisions on whether to grant or deny

parole are committed to the “complete discretion” of the board and are not subject

to judicial review “unless the petitioner asserts a constitutional challenge to the

denial of parole or seeks a writ of mandamus to compel the Parole Board to exercise

its discretion.” Richards v. Pa. Bd. of Probation and Parole, 423 F.3d 282, 285 (3d

Cir. 2005). The only constitutional challenge that Major makes to the denial of his

parole is that the parole board allegedly relied on arbitrary factors in making its

decision. But this is exactly the sort of decision that is committed to the parole

board’s complete discretion. See id.; Coady v. Vaughn, 770 A.2d 287, 290 (Pa. 2001)

(“Absent a change in the statutes governing parole, however, denial of parole would

generally constitute a discretionary matter that is not subject to review.”).

       Even if this court could review the parole board’s discretionary decision,

Major would not be entitled to habeas corpus relief. Major asserts that the parole

board relied on “arbitrary” criteria to deny him parole, but he acknowledges that

the parole board explicitly relied on (1) findings that he posed a risk to the

                                            2
         Case 1:21-cv-00842-CCC-LT Document 7 Filed 09/10/21 Page 3 of 3




community; (2) findings that he performed unsatisfactorily in prior situations in

which he was supervised on parole; (3) findings that he failed to demonstrate

motivation for success; and (4) negative recommendations from the prosecuting

attorney. (Doc. 1). Thus, it appears from Major’s petition that he is seeking habeas

corpus relief not because the parole board relied on arbitrary criteria, but rather

because he does not like the decision that the parole board made. This is plainly

insufficient to obtain habeas corpus relief.

IV.   Conclusion

      We will dismiss the petition (Doc. 1) for writ of habeas corpus with prejudice.

An appropriate order shall issue.


                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania

Dated:     September 10, 2021




                                           3
